Case 20-70115-hdh11 Doc 46 Filed 10/26/20         Entered 10/26/20 12:07:11        Page 1 of 4




                      MOTION TO DRAW ON RETAINER COVER SHEET

Motion to Draw on Retainer of Quilling, Selander, Lownds, Winslett & Moser, P.C.

for the time period of April 6, 2020 through May 31, 2020

Capacity: Counsel to Bowie Real Estate Holdings, LP         Chapter: 11

Debtor/Case: In re Bowie Real Estate Holdings.; Case No. 20-70115

Bankruptcy Petition filed on: April 6, 2020

Retainer Received: $6,926.00           Amount Previously Paid:     $0.00


Amount Requested:                                 Reductions:

Fees:    $6,838.50                                Vol. Fee Reductions: $0.00

Expenses:   $87.50                                Expense Reductions: $0.00

Other:                                            Total Reductions:        $

Total:   $6,926.00


Expenses:

Copies per page:      $0.20                       Copies:

Faxes per page:    No Charge                      Other: Texas Sec. State search: $4.00.

Postage & Copies: $83.50                          West Law/ Lexis: ____________


Hourly Rates:          Attorney                   Paralegal/Clerical
Highest – Lowest       $350                       $135
Hours Billed: 25.50
Average: $339.00

/s/ John Paul Stanford                                      October 26, 2020
Signature                                                   Date
Case 20-70115-hdh11 Doc 46 Filed 10/26/20              Entered 10/26/20 12:07:11         Page 2 of 4



John Paul Stanford
QUILLING, SELANDER, LOWNDS,
  WINSLETT & MOSER, P.C.
2001 Bryan Street, Suite 1800
Dallas, Texas 75201
(214) 871-2100 (Telephone)

Attorneys for Debtor

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                WICHITA FALLS DIVISION

IN RE:                                            §
                                                  §
BOWIE REAL ESTATE HOLDINGS, LP                    §    CASE NO. 20-70115-HDH-11
                                                  §          (Chapter 11)
DEBTOR                                            §


     FIRST MOTION TO DRAW ON RETAINER BY QUILLING, SELANDER,
   LOWNDS, WINSLETT & MOSER, P.C. AS GENERAL COUNSEL FOR DEBTOR

NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A WRITTEN
OBJECTION IS FILED WITH THE CLERK OF THE UNITED STATES BANKRUPTCY
COURT AND SERVED UPON THE PARTY FILING THIS PLEADING WITHIN
FOURTEEN (14) DAYS FROM DATE OF SERVICE UNLESS THE COURT SHORTENS
OR EXTENDS THE TIME FOR FILING SUCH OBJECTION. IF NO OBJECTION IS
TIMELY SERVED AND FILED, THIS PLEADING SHALL BE DEEMED TO BE
UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING THE RELIEF
SOUGHT. IF AN OBJECTION IS FILED AND SERVED IN A TIMELY MANNER, THE
COURT WILL THEREAFTER SET A HEARING. IF YOU FAIL TO APPEAR AT THE
HEARING, YOUR OBJECTION MAY BE STRICKEN. THE COURT RESERVES THE
RIGHT TO SET A HEARING ON ANY MATTER.

TO THE HONORABLE U.S. BANKRUPTCY JUDGE:

         Quilling, Selander, Lownds, Winslett & Moser, P.C. (“QSLWM”) attorneys for Val’s Food

with a Twist, LLC (“Debtor”) files its First Motion to Draw on Retainer as follows:

         1.     On April 6, 2020 (the “Petition Date”) Debtor filed a petition for relief under chapter

11 of the Bankruptcy Code. The Debtor remains in possession of its assets and is continuing to

operate and manage its business as a debtor-in-possession pursuant to Sections 1107 and 1108 of the

Bankruptcy Code. QSLWM was employed as bankruptcy counsel was on June 17, 2020.

FIRST MOTION TO DRAW DOWN RETAINER - Page 1
Case 20-70115-hdh11 Doc 46 Filed 10/26/20             Entered 10/26/20 12:07:11        Page 3 of 4




          2.     QSLWM is holding $6,926.0000 in a trust account as its retainer for legal services

associated with the Debtor’s chapter 11 case.

          3.     Attached hereto as Exhibit “A” is a copy of the monthly invoices of QSLWM for the

time period of April 6, 2020 through May 31, 2020. The invoices contain a detailed description of

the services performed, time spent, hourly rates charged, the names of the attorneys and paralegals

performing the work, and expenses incurred by QSLWM as counsel for the Debtor. The invoice

shows the total fees in the amount of $8,645.00 and expenses in the amount of $87.50 for this time

period.

          4.     The professionals that have performed service during this time period are as

follows:

          Name                         Position              Hourly Rate    License Date
          John Paul Stanford           Attorney              $350.00        1989
          Christine Price              Legal Assistant       $135.00


          5.     Pursuant to Local Bankruptcy Rule 2016(b), QSLWM seeks authority to draw on its

retainer in the amount of $6,926.00 to be applied to the expenses and then time shown on the

attached invoice for the time period of April 6, 2020 through May 31, 2020. This is the first motion

to draw upon retainer filed in this case.

                                              Respectfully submitted,

                                              QUILLING, SELANDER, LOWNDS,
                                                WINSLETT & MOSER, P.C.
                                              2001 Bryan Street, Suite 1800
                                              Dallas, Texas 75201
                                              (214) 871-2100 (Telephone)
                                              (214) 871-2111 (Facsimile)

                                              By: /s/ John Paul Stanford
                                                 John Paul Stanford
                                                 State Bar No. 19037350

                                              ATTORNEYS FOR THE DEBTOR


FIRST MOTION TO DRAW DOWN RETAINER - Page 2
Case 20-70115-hdh11 Doc 46 Filed 10/26/20             Entered 10/26/20 12:07:11        Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Motion has been served by
electronic transmission via the Court’s CM/ECF system upon all parties registered to receive
electronic notice in this bankruptcy case, or otherwise by U.S. first class mail, postage prepaid, on
this 26th day of October, 2020, upon those parties listed on the attached service list not receiving
ECF notification.

                                                              /s/ John Paul Stanford




FIRST MOTION TO DRAW DOWN RETAINER - Page 3
